third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 -------------------- postf-138334-07 uilc date date to associate area_counsel -------- large mid-size business from branch chief cc ita associate chief_counsel income_tax accounting subject -------------------------------- postf-138334-07 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer eat qi seller buyer date date date date date rp rq dollar_figure dollar_figure dollar_figure dollar_figure -------------------------------- ----------------------------- ---------------------------------------------- ----------------------------------------------- ----------------------------------------------------------- ------------------- ------------------- -------------------------- -------------------------- ---------------------- --------------------------------------------------------- ------------------------------------------------------ ----------------- ----------------- ----------------- ----------------- postf-138334-07 dollar_figure month year ----------------- ------------- issue may taxpayer engage in a reverse_like-kind_exchange under revproc_2000_37 2002_2_cb_308 replacement_property is parked with an accommodation titleholder before the transfer of relinquished_property and a deferred_like-kind_exchange described in sec_1_1031_k_-1 of the income_tax regulations a forward exchange using the same relinquished_property in both exchanges conclusion taxpayer may engage in a reverse_like-kind_exchange and a forward like-kind_exchange and use the same relinquished_property in both exchanges facts on date taxpayer entered into a qualified exchange accommodation arrangement qeaa with eat an affiliate of qi under this arrangement eat agreed to act as an exchange accommodation titleholder pursuant to revproc_2000_37 to facilitate a parking arrangement and acquire rp in a like-kind_exchange eat agreed to take title to rp through a wholly-owned single member limited_liability_company rpllc taxpayer loaned rpllc funds sufficient to purchase rp for which rpllc gave taxpayer a promissory note obligating eat to repay the loan to taxpayer if taxpayer later bought rp from eat also on date rpllc acquired rp from seller financing the purchase_price by assuming an existing mortgage on the property and borrowing the balance of dollar_figure from taxpayer under the aforementioned promissory note on date thirty-three days after the acquisition of rp by eat through rpllc taxpayer made written identification to eat of three like-kind properties to potentially serve as relinquished_property for rp one of the properties identified was rq on date taxpayer entered into a written exchange_agreement with qi to facilitate the exchange of rq pursuant to this exchange_agreement taxpayer assigned to qi the right to receive the net sales proceeds for rq from buyer on date qi acting on behalf of taxpayer transferred rq to buyer for a total purchase_price of dollar_figure the net sales proceeds of dollar_figure were deposited with qi postf-138334-07 also on date which wa sec_180 days from the acquisition of rp by eat qi directed eat to transfer rp to taxpayer as replacement_property for rq for a total of dollar_figure of the proceeds from the sale of rq and an assumption of a mortgage of dollar_figure accordingly eat transferred its percent membership interest in rpllc to taxpayer thereby transferring rp in addition taxpayer received dollar_figure in repayment of eat’s obligation under the note on date which wa sec_42 days after the sale of rq taxpayer made written identification to qi of three additional properties which were intended by taxpayer to be additional replacement properties for the exchange of rq however although taxpayer had a bona_fide intent as described in sec_1_1031_k_-1 to enter into a deferred_exchange on date taxpayer failed to acquire any other replacement_property in the 180-day period subsequent to date in month year taxpayer received the remaining proceeds from the sale of rq from qi since the attempted deferred_exchange transaction spanned two separate tax years taxpayer reported the remaining dollar_figure gain from the sale of rq in the taxable_year that includes month year in accordance with the installment_sale rules of sec_453 of the internal_revenue_code and sec_1_1031_k_-1 applicable law sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides that for purposes of this subsection any property received by the taxpayer shall be treated as property which is not like-kind_property if-- a such property is not identified as property to be received in the exchange on or before the day which i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of-- i the day which i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for the transferor's return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs sec_1_1031_k_-1 provides in part that in the case of a deferred_exchange any replacement_property received by the taxpayer will be treated as property which is not of a like_kind to the relinquished_property if-- postf-138334-07 i the replacement_property is not identified before the end of the identification period or ii the identified replacement_property is not received before the end of the exchange_period sec_1_1031_k_-1 defines the limits of the identification period and exchange_period as follows i the identification period begins on the date the taxpayer transfers the relinquished_property and ends at midnight on the 45th day thereafter ii the exchange_period begins on the date the taxpayer transfers the relinquished_property and ends at midnight on the earlier of the 180th day thereafter or the due_date including extensions for the taxpayer's return of the tax_imposed_by_chapter_1 of subtitle a of the code for the taxable_year in which the transfer of the relinquished_property occurs under sec_1_1031_k_-1 in the case of a transfer of property involving a qualified_intermediary the determination of whether a taxpayer has received a payment for purposes of sec_453 is determined as if the qualified_intermediary is not the agent of the transferring taxpayer even if the taxpayer fails to acquire replacement_property and complete a like-kind_exchange sec_1_1031_k_-1 applies however only if the taxpayer has a bona_fide intent to enter into a deferred_exchange at the beginning of the exchange_period section dollar_figure of revproc_2000_37 provides that the service will not challenge the qualification of property as either replacement_property or relinquished_property as defined in sec_1_1031_k_-1 for purposes of sec_1031 and the regulations thereunder or the treatment of the exchange accommodation titleholder as the beneficial_owner of such property for federal_income_tax purposes if the property is held in a qeaa section dollar_figure provides in part that for purposes of this revenue_procedure property is held in a qeaa if all of the listed requirements are met including inter alia no later than days after the transfer of qualified indicia of ownership of the replacement_property to the exchange accommodation titleholder the relinquished_property is properly identified no later than days after the transfer of qualified indicia of ownership of the property to the exchange accommodation titleholder the property is transferred either directly or indirectly through a qualified_intermediary to the taxpayer as replacement_property and postf-138334-07 the combined time period that the relinquished_property and the replacement_property are held in a qeaa does not exceed days analysis sec_1031 provides a limitation of time by which replacement_property must be identified and acquired after relinquished_property is transferred by a taxpayer in a deferred_like-kind_exchange in addition revproc_2000_37 provides a limitation of time in which replacement_property or relinquished_property may be parked with an exchange accommodation titleholder it also limits the time by which relinquished_property must be identified after replacement_property is parked furthermore it provides a mechanism by which taxpayers may assure themselves that they will not be considered the beneficial or tax owner of the parked property during the parking period in the present case taxpayer structured two separate exchanges one a reverse exchange in which replacement_property is acquired and parked with an exchange accommodation titleholder before the taxpayer transferred its relinquished_property followed by a standard deferred_exchange in which the relinquished_property is transferred prior to the acquisition of the replacement_property for the reverse exchange rp was acquired and parked with eat within the guidelines of revproc_2000_37 and taxpayer identified rq in a timely manner rq however had a value far in excess of rp thus taxpayer intended to engage in a second like-kind_exchange to defer the gain that remained after the exchange of rq for rp for both exchanges the taxpayer used a qualified_intermediary to execute the transfers of the properties involved in the exchanges further all guidelines were followed to assure that the taxpayer was not in constructive receipt of any of the exchange_funds during the two exchange periods however as noted above while taxpayer in good_faith intended to engage in a second exchange involving rq the second exchange was not completed neither sec_1031 the regulations under sec_1031 nor revproc_2000_37 expressly allow the same relinquished_property to be used in both a reverse exchange under revproc_2000_37 and a deferred_exchange however nothing in the statute regulations or revenue_procedure prohibits this coupling in the use of the same relinquished_property also taxpayers using the revenue_procedure are not constrained to exclusively acquire as replacement_property only the property parked with the exchange accommodation titleholder an argument has been made that taxpayer’s transactions violate congressional intent because there could be up to days between the day on which replacement_property is parked with an exchange titleholder at the inception of the reverse exchange and the day the deferred_exchange is completed and taxpayer is entitled to two separate day identification periods the argument therefore is that the transactions are contrary to the identification and replacement provisions set forth in sec_1031 however these are not persuasive reasons for denying deferral especially in view of postf-138334-07 the fact that there are two exchanges taking place instead of one a taxpayer is permitted days to identify replacement_property in a deferred_exchange and days to identify relinquished_property once replacement_property is parked taxpayer in the present case satisfied the identification requirement in both instances moreover a taxpayer is permitted to park property with an exchange accommodation titleholder for a period not exceeding days also in a deferred_exchange a taxpayer must close its exchange by acquiring replacement_property within the exchange_period which is the earlier of days after the date on which the taxpayer transfers the property relinquished in the exchange or the due_date determined with regard to extension for the taxpayer's return of the tax imposed for the taxable_year in which the transfer of the relinquished_property occurs taxpayer in this case stayed within all of these guidelines finally sec_4 of revproc_2000_37 provides that property will not fail to be treated as being held in a qeaa as a result of an exchange accommodation titleholder entering into an exchange_agreement with a taxpayer to serve as the qualified_intermediary in a simultaneous or deferred_exchange of the property under sec_1031 thus section dollar_figure seems to anticipate and permit transactions in which parked property is transferred in connection with a deferred_exchange courts have long permitted taxpayers significant latitude in structuring like-kind_exchanges see eg 602_f2d_1341 9th cir transfers need not occur simultaneously 320_f2d_333 4th cir tax consequences depend on what the parties intended and accomplished rather than the separate steps 317_f2d_790 9th cir parties can amend a previously executed sales agreement to provide for an exchange rev'g 38_tc_215 and 74_tc_555 a party can hold transitory ownership of exchange property solely for the purposes of effecting the exchange other examples of this latitude include a taxpayer being allowed to locate suitable replacement_property to be received in an exchange and enter into negotiations for the acquisition of such property see coastal terminals supra alderson supra and 52_tc_394 acq in result only c b xix also a taxpayer can oversee improvements on the replacement_property to be acquired and can even advance funds toward the purchase of the replacement_property to be acquired by exchange see 39_tc_608 acq 1963_2_cb_4 632_f2d_1171 5th cir aff'g 69_tc_905 we conclude therefore that if the statutory and regulatory guidelines were followed ie time limitations the avoidance of constructive receipt etc and provided taxpayer stayed within the administrative guidelines of revproc_2002_37 the gain realized by taxpayer on the reverse exchange is deferred under sec_1031 and the gain on the for an overall summary of permissible arrangements by the exchanging taxpayer in like-kind_exchanges generally see section dollar_figure of revproc_2000_37 postf-138334-07 intended deferred_exchange is to be recognized by taxpayer in the taxable_year that includes month year in accordance with sec_1_1031_k_-1 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
